DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims included in the prosecution are 1-7.
1.	Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	It is unclear as to what applicant is claiming in claim 5. The liposomes are in a cross-linked polymeric matrix which implies that unencapsulated active agent is within the polymeric matrix; how can this be removed by decanting the aqueous medium?       These method claims are confusing. 
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

3.	Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(b) as being anticipated by Suvanprakorn (US 2004/0224012).
Suvenprakorn discloses a method of preparation of multilamellar liposomes containing a pharmaceutical agent and mixing with solution containing alginate or chitosan and cross linking with an inorganic salt such as calcium chloride. The cross-linked beads are washed indicating the removal of the free agent and also the excess of cross-linking agent (Abstract, 0060-0067 and claims). Instant claims recite the diameter to be at least 200 nm; since multilamellar liposomes have diameters more than 200 nm, the reference meets the requirements of instant claims. 

4.	Claims 1 and 4 are rejected under 35 U.S.C. 102(b) as being anticipated by Wang (2006/0141021).
Wang discloses liposomes containing calcitonin or insulin which in turn are embedded in cross-linked alginate and chitosan with calcium chloride. The process involves the preparation of liposomes containing the active agent and mixing it with alginate solution and the cross-linking of the polymer is performed by the addition of calcium ions. The external solution is removed. (0033, 0036, Examples 1, 4-7, 12, 37 and 51). 
5.	Claims 1 and 4 are rejected under 35 U.S.C. 102(b) as being anticipated by Wheatley (4,921,757) or (4,900,556).

Wheatley in 556 similarly discloses liposomes embedded in cross-linked alginate (cross-linked with calcium ions) and a method of preparation (col. 2, line 66 through col. 3, line 42, col. 5, line 46 through col. 6, line 66 and claims).
6.	Claims 1-2 are rejected under 35 U.S.C. 102(b) as being anticipated by Panzner (6,713,533).
Panzner discloses liposomes embedded in cross-linked polymers containing alginate. The liposomes contain an active agent. The sizes disclosed are 50 nm to 10 microns (Abstract, col. 3, line 26 through col. 5, line 64, col. 7, lines 37-48, Examples).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

8.	Claims 1-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang, Wheatley 757, 556, Suvenprakorn or Panzner.
The teachings of Wang, Wheatley, 757, 556, Suvenprakorn and Panzner have   been discussed above. Since the outside medium and internal medium in these references is the same, one would assume the osmolarity to be the same. Assuming that they are different, it is deemed obvious to one of ordinary skill in the art to change the osmolarity inside the liposomes and outside the liposomes, depending upon the purpose and such a skill is within the skill of the art of liposomes. Similarly whether to remove the unencapsulated active agent or not is dependent on the purpose for which the liposomes are used (unencapsulated active agent will serve as the immediate release agent) and it is therefore, within the skill of the art to remove the unencapsulated agent if necessary to desired percentages. The references do not teach all of the claimed sizes for the liposomes. However, in the absence of showing the criticality the sizes of the liposomes are manipulatable parameters since various techniques like sonication and extrusion to reduce the sizes of liposomes after hydrating the phospholipid with an aqueous medium are well-known in the art of liposomes. 
9.	Claims 5-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang, Wheatley 757, 556, Suvenprakorn or Panzner, further in view of Popescu (5,009,819) or Richer (4,877,619).
The teachings of Wang, Wheatley, 757, 556, Suvenprakorn and Panzner have   been discussed above. It would appear from the references that the unencapsulated active agent is removed from the external medium. Assuming that the active agent is still 
	US 6506262 which teaches the LUV may have a diameter greater than 1 micron is cited as interest (See col. 3, lines 20-44).
	The references are all of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598. The examiner can normally be reached Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612